                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION
                                   No. 5:18-CR-5-D


UNITED STATES OF AMERICA                     )
                                             )
                  V.                         )              ORDER
                                             )
MICHAEL PAUL SHURKO,                         )
                                             )
                         Defendant.          )


       On August 18, 2021, Michael Paul Shurko ("Shurko") moved for early termination of his

supervised release [D.E. 3]. The court has reviewed the motion and the record. Shurko's probation

officer will advise the court of Shurko' performance on supervised release, the status of Shurko' s

financial obligations, and whether the probation officer recommends early termination. Shurko and

the United States may then respond to the probation officer's update.

       SO ORDERED. This 1D..._ day of August 2021.



                                                       . J S C. DEVER ill
                                                       United States District Judge




             Case 5:18-cr-00005-D Document 4 Filed 08/20/21 Page 1 of 1
